
	
		II
		111th CONGRESS
		1st Session
		S. 840
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2009
			Mr. Voinovich (for
			 himself, Mr. Pryor,
			 Ms. Murkowski, Mr. Bayh, Mr.
			 Bond, Mr. Dorgan,
			 Mr. Martinez, Ms. Cantwell, and Mr.
			 Burr) introduced the following bill; which was read twice and
			 referred to the Committee on Foreign
			 Relations
		
		A BILL
		To establish a Development and Commercialization
		  Committee on Clean and Efficient Energy Technologies within the Asia-Pacific
		  Partnership on Clean Development and Climate Program Office, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International Clean Energy
			 Development Act of 2009.
		2.DefinitionsIn this Act:
			(1)Asia-Pacific
			 partnership; partnershipThe terms Asia-Pacific
			 Partnership and Partnership mean the Asia-Pacific
			 Partnership on Clean Development and Climate (or any successor thereto).
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Relations, the Committee on Energy and Natural Resources, the Committee
			 on Environment and Public Works, and the Committee on Commerce, Science, and
			 Transportation of the Senate; and
				(B)the Committee on
			 Foreign Affairs, the Committee on Energy and Commerce, the Committee on Natural
			 Resources, and the Select Committee on Energy Independence and Global Warming
			 of the House of Representatives.
				(3)Clean and
			 efficient energy technologiesThe term clean and efficient
			 energy technology means an energy supply or end-use technology that,
			 compared to a similar technology already in widespread commercial use in a
			 country, will—
				(A)reduce emissions
			 of greenhouse gases;
				(B)increase
			 efficiency of energy production, transmission, distribution, or end-use;
			 or
				(C)decrease
			 intensity of energy usage.
				(4)Greenhouse
			 gasThe term greenhouse gas means—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)hydrofluorocarbons;
				(E)perfluorocarbons;
			 or
				(F)sulfur
			 hexafluoride.
				(5)Partnership
			 task forcesThe term Partnership Task Forces means
			 the task forces established under the Asia-Pacific Partnership.
			(6)Program
			 OfficeThe term Program Office means the
			 Asia-Pacific Partnership on Clean Development and Climate Program Office of the
			 Department of State (or any successor thereto).
			3.Establishment of
			 Development and Commercialization Committee on Clean and Efficient Energy
			 Technologies
			(a)In
			 general
				(1)EstablishmentThe
			 Secretary of State shall establish a Development and Commercialization
			 Committee on Clean and Efficient Energy Technologies (in this Act referred to
			 as the Committee) within the Program Office.
				(2)CompositionThe
			 Committee established pursuant to paragraph (1) shall be comprised of—
					(A)technical and
			 policy experts from each of the Partnership Task Forces; and
					(B)experts
			 from—
						(i)the
			 Department of State;
						(ii)the Department
			 of Energy;
						(iii)the Department
			 of Commerce;
						(iv)the Department
			 of the Treasury;
						(v)the
			 Environmental Protection Agency;
						(vi)the United
			 States Agency for International Development;
						(vii)the United
			 States Trade and Development Agency;
						(viii)the Office of
			 Science and Technology Policy;
						(ix)the Council on
			 Environmental Quality; and
						(x)other Federal
			 departments and agencies, as the Secretary of State determines
			 necessary.
						(3)ChairpersonThe
			 Secretary of State shall designate a Chairperson or co-Chairpersons of the
			 Committee from among employees of the Department of State.
				(4)DutiesThe
			 Committee shall—
					(A)review and
			 evaluate available sources of information on clean and efficient energy
			 technologies, including any action plans developed by the Partnership;
					(B)identify and
			 prioritize projects with respect to the development and commercialization of
			 clean and efficient energy technologies by the Partnership;
					(C)plan and carry
			 out projects described in subparagraph (B) through established protocols of the
			 Program Office and the Partnership;
					(D)in carrying out
			 such projects, require that a share of the cost of each such project, to be
			 determined by the Secretary of State, be paid by project participants;
			 and
					(E)report regularly
			 to the appropriate congressional committees on the progress and projects of the
			 Committee with respect to the development and commercialization of clean and
			 efficient energy technologies.
					(b)Strategy
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall submit to the appropriate
			 congressional committees a report that details a strategy to—
					(A)facilitate
			 collaboration among the national laboratories, educational institutions,
			 private sectors, local and national policymakers, and other technical and
			 policy experts of the members of the Partnership with respect to developing and
			 commercializing clean and efficient energy technologies;
					(B)develop and
			 commercialize clean and efficient energy technologies, particularly through
			 projects identified under subsection (a)(4)(B) related to renewable energy and
			 distributed generation, power generation and transmission, or cleaner fossil
			 energy;
					(C)develop the
			 capacity of members of the Partnership to accept and utilize clean and
			 efficient energy technologies, particularly such technologies developed or
			 commercialized through projects described in subparagraph (B);
					(D)encourage the
			 utilization of clean and efficient energy technologies developed or
			 commercialized through projects described in subparagraph (B) in, and the
			 transfer of such technologies to, countries that are not members of the
			 Partnership; and
					(E)continue to
			 require that project participants match funding provided by the United States
			 dollar-for-dollar in order to increase the value of the projects for
			 participants and for taxpayers in the United States.
					4.Report by the
			 Secretary of State
			(a)In
			 generalNot later than 1 year after the establishment of the
			 Committee under section 3(a)(1), and annually thereafter, the Secretary of
			 State shall transmit to the appropriate congressional committees a report on
			 the implementation of this Act during the preceding year.
			(b)ContentsThe
			 report required under subsection (a) shall include the following:
				(1)A description of
			 the results of projects and activities carried out under this Act, including a
			 description of—
					(A)the actions taken
			 by the Committee to carry out the duties required under section 3(a)(4);
					(B)the review and
			 evaluation of sources of information on clean and efficient energy technologies
			 required under section 3(a)(4)(A); and
					(C)the actions taken
			 by the Committee to advance projects identified as priorities under section
			 3(a)(4)(B).
					(2)An identification
			 and description of priorities for promoting the development and
			 commercialization of clean and efficient energy technologies and strategies for
			 promoting such technologies within the countries that are members of the
			 Asia-Pacific Partnership on Clean Development and Climate, taking into account
			 the economic and security interests of the United States.
				(3)An assessment of
			 the integration of representatives of the private sector and other interested
			 groups in the development and commercialization of clean and efficient energy
			 technologies.
				(4)Recommendations
			 for the heads of appropriate Federal departments and agencies with respect to
			 methods to streamline Federal programs and policies to improve the role of
			 those Federal departments and agencies in the development and commercialization
			 of clean and efficient energy technologies on an international basis.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of State to carry out this Act
			 $200,000,000 for each of the fiscal years 2010 through 2014.
		
